The case is a difficult one but I am unable to concur with the majority opinion because, as I understand the law, an injury to be compensable must be the result of an accident arising out of and in the course of the employment. Here, granting that claimant's condition was unexpected and that it arose out of and in the course of the employment, it seems to me that the element of accident as a cause is lacking. The ailment, if not an *Page 378 
industrial disease, was nevertheless more in the nature of a result of the employment than an accident in the employment.
Petition for rehearing denied.